Citation Nr: 0803834	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of tuberculosis.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
August 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's residuals of tuberculosis have been active at any 
time during the rating period on appeal; rather, it is shown 
that the residuals of tuberculosis has been inactive since 
1973, and is currently asymptomatic.

2.  The veteran is shown to have normal pulmonary function 
test results.

3.  The veteran reported the use of intranasal cocaine use 
during military service and after discharge.

4.  Hepatitis C was not manifested during the veteran's 
active service or for many years after separation from 
service, nor is hepatitis C related to such service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected residuals of tuberculosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.88c, 4.97, 4.118 Diagnostic Codes 6731, 7710 (2007). 

2.  The criteria for service connection for Hepatitis C are 
not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of the analyses below, the Board notes that 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  In the veteran's November 2002 notice of 
disagreement, he asserted that he had hepatitis C due to 
blood transfusions from operations he had during service for 
his service-connected tuberculosis.

Service treatment records include February 1971 inpatient 
hospital records that are negative for blood transfusions 
during the treatment of the veteran's service-connected 
tuberculosis.  VA inpatient hospital records dated from July 
to August 1972 are also negative for blood transfusions in 
the treatment of the veteran's service-connected 
tuberculosis.  These records only show incisions and drainage 
of lesions.

VA medical records reflect that in May 1998 the veteran 
tested positive for hepatitis C.  His risk factors noted were 
nasal cocaine which he quit in 1975.  The veteran had an 
abnormal sonogram in January 1999.  A February 1999 liver 
biopsy revealed chronic moderately active hepatitis, with 
mild fibrosis.

An August 1999 VA examination report reflects that the 
examiner reviewed the claims file and was very aware of the 
veteran's treatment for tuberculosis in 1971 and thereafter.  
The veteran stated he utilized tobacco and he noted a prior 
heavy alcohol intake, but had been sober for some time now.  
The veteran also stated that he had sniffed cocaine between 
1971 and 1975.  He denied a history of blood transfusion or 
intravenous drug abuse.  He was treated for a sexually 
transmitted disease which was believed to be gonorrhea while 
in service.  The examiner noted that the veteran was 
diagnosed with Hepatitis C in 1998 with fatigue for some 
years and symptoms for several months.  The examiner reported 
that the veteran had symptoms of fatigue associated with a 
history of hepatitis and was under evaluation for treatment 
of hepatitis.  A hepatitis C virus by PCR performed in 
December 1998 revealed a viral load of 251,047.  Hepatitis B 
surface antigen performed at the same time was negative.  A 
liver biopsy performed in February 1999 revealed a 
hepatocellular necrosis with mild fibrosis only in the portal 
areas consistent with chronic hepatitis C, which was 
moderately active.  The examiner opined that the veteran's 
hepatitis C was more than likely as not secondary to nasal 
cocaine use.  

June 2001 VA treatment records reflect that the veteran had a 
history of cocaine abuse since his military service, last use 
was in 1996 and a history of cannabis and alcohol abuse, last 
use was in 1999.   

A November 2001 VA post traumatic stress disorder examination 
report reflects that the veteran stated that he began to use 
alcohol and cocaine during military service, which became 
worse upon his discharge from service.  


A November 2001 VA general medical examination report 
reflects that the examiner reviewed the claims file.  The 
examiner noted the veteran's hepatitis findings, as reported 
above, and noted the veteran's past treatment for 
tuberculosis in service, without any notations of a blood 
transfusion.  The examiner diagnosed chronic hepatitis C and 
opined that it is most likely than not due to substance 
abuse.   

Initially, the Board notes that the veteran asserts that he 
began using cocaine in service, which continued after 
discharge, and the evidence relates the veteran's current 
hepatitis C to cocaine use.  However, even if the veteran's 
current hepatitis C was the result of in-service cocaine use, 
there can be no successful claim for compensation for 
hepatitis C according to the law.  In this regard, 38 
U.S.C.A. § 1110 (West 2002) states that "no compensation 
shall be paid if the disability is the result of the person's 
own willful misconduct or abuse of alcohol or drugs." See 
also 38 C.F.R. § 3.1(n), 3.301 (2006).  Hence, the law 
clearly states that for claims filed after October 31, 1990, 
compensation for disability that is a result of the 
claimant's own use of drugs is precluded.  See 38 C.F.R. § 
3.301(a).  Consequently, service connection for hepatitis C 
due to substance abuse in service cannot be awarded.

Therefore, applying the facts in this case to the criteria 
set forth above, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hepatitis.  Service treatment records 
are negative for any evidence that the veteran received a 
blood transfusion during service, to include the hospital and 
surgery reports related to treatment of the veteran's 
tuberculosis.  Moreover, during the August 1999 VA 
examination, the veteran denied any history of blood 
transfusions. Furthermore, the veteran was not diagnosed with 
hepatitis C until 1998 (more than 25 years following his 
service separation), although the record indicates that 
manifestations of hepatitis C might have been as early as 
1996 (25 years after discharge).  Such a lapse of time 
between service separation (1971) and the earliest 
documentation of current disability (1996), is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
there is no post service continuity of complaints or symptoms 
pertaining to any disability related to hepatitis C prior to 
1996.

Significantly, moreover, in the only medical opinions of 
record, the August 1999 and November 2001 VA examiners both 
opined that it was more likely that the veteran's hepatitis C 
was the result of the veteran's cocaine abuse.  The Board 
places great probative weight on these opinions as both VA 
examiners reviewed the claims file and stated their 
conclusions without equivocation or condition.  Furthermore,  
no medical provider links the veteran's hepatitis C to any 
other possible incident of service (other than the cocaine 
abuse), and neither the veteran nor his representative have 
alluded to any contrary medical opinion.  

While the veteran may sincerely believe that his current 
hepatitis C was acquired during his service, as a layperson 
he is not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit v.  Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2  Vet. App. 492, 494-
95 (1992).   For the reasons set forth above, service 
connection for hepatitis C is not warranted. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

II.  Disability Ratings

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, Vet. App. No. 05-2424 (November 19, 2007) 
(citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

Historically, in a December 1971 rating decision, service 
connection for disseminated tuberculosis, manifested by 
cervical lymph node involvement and tuberculosis 
osteomyelitis of the sternum was granted and a 100 percent 
disability rating was assigned effective from August 23, 
1971.  A VA examination on November 5, 1973 determined that 
the veteran's tuberculosis was inactive.  A December 10, 1973 
rating decision continued the veteran's 100 percent total 
disability rating.  In October 1975, the Marine Corps 
Financial Center informed the VARO that as of November 13, 
1975 the veteran would be discharged from the Temporary 
Disabled Retired List of the Marine Corps.  Thereafter, 
although notified, the veteran failed to report for several 
scheduled VA examinations resulting in termination of his VA 
disability benefits as of December 31, 1975.  From January 1, 
1976 to November 2, 1978 the evidence of record was 
insufficient to evaluate the veteran's service-connected 
condition because he continuously failed to report for 
scheduled VA examinations.   

After undergoing an April 1979 VA examination that revealed 
normal lungs and no significant chest findings on x-rays, it 
was determined that the veteran currently had no active 
residuals of tuberculosis and a decrease in rating to 0 
percent was warranted effective November 3, 1978, and has 
continued to present day.

The veteran's residuals of tuberculosis is rated under 38 
C.F.R. § 4.118, Diagnostic Codes 7710 pertaining to 
tuberculosis adenitis, either active or inactive.  It 
provides that the disability is to be rated according to 38 
C.F.R. § 4.88c or § 4.89, whichever is appropriate.  Id.  
Section 4.88(c) applies to ratings for inactive nonpulmonary 
tuberculosis initially entitled after August 19, 1968, 
whereas § 4.89 applies to that disability when entitlement 
existed on August 19, 1968.  Since the veteran was entitled 
to compensation for tuberculosis effective August 23, 1971, 
the provisions of § 4.88 are applicable.

38 C.F.R. § 4.88c provides that, for one year after date of 
inactivity, following active tuberculosis a 100 percent 
evaluation is warranted. Thereafter, residuals are to be 
rated under the specific body system or systems affected.  
Accordingly, the RO has appropriately evaluated his residuals 
of tuberculosis under Diagnostic Code 6731.   

Throughout the appeal period, Diagnostic Code 6731 provides 
that residuals of inactive pulmonary tuberculosis are to be 
rated as interstitial lung disease, restrictive lung disease, 
or when obstructive lung disease is the major residual, as 
chronic bronchitis (Diagnostic Code 6600).  38 C.F.R. § 4.97.  
However, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.3.  

An August 1999 VA examination report reflects that the 
veteran utilized tobacco.  At that time, the veteran had no 
history of fever, chills, night sweats, or weight loss 
related to tuberculosis.  The examiner found that the veteran 
had a history of tuberculosis; however there was no clinical 
evidence of active disease on examination.   His lungs were 
clear, heart was regular, and there was no 
hepatosplenomegaly.  The diagnoses was history of 
tuberculosis involving the lymph nodes, cervical, and 
sternum.  He had the residual of a large depressed chest 
scar, with bone involvement.  

VA tuberculosis examination in November 2001 reflects that 
there was no activity of pulmonary tuberculosis or other 
microbacterial disease.  X-rays of the chest were completely 
normal.  Pulmonary function testing was within normal limits.  
The veteran had not been hospitalized for tuberculosis 
problems for the last twelve months.  Testing of his sputum 
for acid fast bacilli was negative.  The diagnosis was a 
history of disseminated tuberculosis involving the sternum 
and neck lymph nodes with manifestation in service.  
Currently this is asymptomatic.  

A May 2005 VA examination report reflects that after an 
isolated flare-up in 1973, he has never had another flare-up 
of the infection.  His PPD test remains positive.  The 
examiner reported that the veteran has not had disease 
activity since 1973, no current treatment and no malignancy.  
The examiner noted that the veteran had many underlying 
health problems related to symptoms of tiredness, night 
sweats and coughing with whitish productive sputum that 
included essential hypertension, coronary artery disease, 
hyperlipidemia, chronic hepatitis C, and post-traumatic 
stress disorder.  After a physical examination, the examiner 
concluded that there were no residuals of any part of the 
veteran's body related with tuberculosis.   Pulmonary 
function tests were within normal limits.  Chest X-rays were 
normal and EKG was normal. There was no active disease 
currently.  

Entitlement to a compensable rating for residuals of 
tuberculosis requires that there be some residuals thereof.  
The Board notes that the veteran only exhibited 
symptomatology of this disorder until 1973, and since 1973 
there has been no evidence of any active disease or residual 
symptomatology.  Moreover,  the evidence of record indicates 
that at the time the veteran filed his claim up to the 
present, that he has had only inactive tuberculosis.  
Accordingly, absent any residuals the Board cannot consider 
which diagnostic codes would be applicable under Section 
4.88c or 4.97 and a compensable evaluation cannot be 
established. The Board realizes that the veteran's 
tuberculosis was active in 1971, and in 1972, but notes that 
under the applicable effective date regulations that it 
cannot reach that far back to evaluate this disability.  See 
38 C.F.R. § 3.400 (2007).  

In regards to the veteran's representative's contention that 
the last VA examination in May 2005 is too old to adequately 
evaluate the current severity of the veteran's disability and 
should be remanded for a new examination, the Board 
disagrees.  The Board acknowledges that where the record does 
not adequately reveal the current state of disability, the 
duty to assist requires a thorough and contemporaneous 
medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (where appellant complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled the appellant for another examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that, 
in a claim for an increased rating, the Board erred in 
relying on a 23-month-old examination where the appellant 
submitted evidence to indicate there had been a material 
change in his disability since that examination).

Here, unlike the situation presented in Caffrey and Snuffer, 
the evidence does not indicate there has been a material 
change in the veteran's residuals of tuberculosis since the 
May 2005 VA examination.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95. The VA examination reports 
are thorough and the examinations in this case are adequate 
upon which to base a decision.  Hence, a remand for further 
examination is not warranted.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that a schedular rating is impractical.  There is no 
evidence that the veteran has been hospitalized for residuals 
of tuberculosis, and the record does not suggest that his 
disability picture is so exceptional or unusual that it 
presents marked interference with employment.  In fact, the 
disease itself is found to be currently inactive.  Thus, the 
Board is of the opinion that referral of the claim to the 
Director of Compensation and Pension or extraschedular 
evaluation is not warranted under 38 C.F.R. § 3.321(b) 
(2007).

Accordingly, the Board finds that there is no basis for a 
staged rating, pursuant to Hart, and the claim for a 
compensable rating for residuals of tuberculosis  must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
July 2001, October 2001, and January 2005.  In these notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist the veteran in his claim, to 
specifically include the information and evidence necessary 
to substantiate his claims for service connection and an 
increased rating.  The letters asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  The 
October 2001 letter specifically notified the veteran what 
several risk factors for hepatitis C infections were 
recognized by the medical community, and listed these risk 
factors in the letter.  The veteran was asked to submit which 
risk factors applied to him.  In addition, the letters 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  Lastly, the January 2005 letter asked the veteran 
to send to VA any information in his possession pertaining to 
his claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied.
 
The Board notes that the veteran was not requested to submit 
all evidence in his possession pertinent to his claim until 
after the February 2002 decision and that the veteran has not 
received notice of the effective date elements pursuant to 
Dingess, supra, thus the Board finds that a timing and a 
content error has occurred.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice was provided to the veteran in the 
January 2005 letter to submit all pertinent evidence in his 
possession.  Thereafter, the veteran and his representative 
were afforded ample opportunity to respond and the claim was 
fully developed prior to readjudication (as reflected in the 
February 2006 supplemental statements of the case) and 
certification of the claim.  Under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122- 
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Hence, the 
Board concludes that any defect in the timing of the notice 
constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In regards to notice of the effective date elements pursuant 
to Dingess, supra, the Board has determined that service 
connection for hepatitis C is not warranted and an initial 
compensable rating for residuals of tuberculosis was also 
denied. Consequently, the veteran has not been prejudiced 
from this error because the denial of the claims in this 
appeal renders moot any question as to the appropriate 
effective date to be assigned.  See Sanders, supra.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file.  In addition, the veteran was afforded 
several examinations in connection with his claims; the 
reports of which are of record.  Moreover, neither the 
veteran nor his representative has identified any existing 
pertinent records that need to be obtained.  The record also 
presents no basis for further developing the record to create 
any additional evidence to be considered in connection with 
the claim decided herein.. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
notification or development deficiencies has not prejudiced 
the appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)

 
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased (compensable) rating for 
residuals of tuberculosis is denied.

Service connection for hepatitis C is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


